Citation Nr: 1029645	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
pneumonectomy, residuals of lung cancer.

[The issue of entitlement to service connection for a heart 
disorder, to include as secondary to service-connected 
pneumonectomy, residuals of lung cancer, is subject to a stay and 
will be considered in a subsequent decision once the stay has 
been lifted.]


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116 (West 2002), VA announced a decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C.A. § 
1116, VA will issue regulations through notice and comment rule-
making procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on the date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Board was 
directed to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  Service connection 
was granted to the Veteran's pneumonectomy, residuals of lung 
cancer, on a presumptive basis due to Vietnam herbicide exposure.  
As the Veteran's claim for entitlement to service connection 
claim for a heart disorder may be affected by these new 
presumptions, the Board must stay all action in accordance with 
the directive.  Once the final regulations are published, 
adjudication of the Veteran's claim of entitlement to service 
connection for a heart disorder will be resumed.

The issue of entitlement to an initial evaluation in excess of 30 
percent for pneumonectomy, residuals of lung cancer, is remanded 
to the RO via the Appeals Management Center in Washington, DC.



REMAND

In March 2006, service connection was granted for pneumonectomy, 
residuals of lung cancer, and a 30 percent rating was assigned 
thereto, effective December 12, 2005.  This rating was assigned 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6844 (2009).

Hereinafter, Forced Expiratory Volume in One Second will be 
abbreviated as "FEV-1"; Forced Vital Capacity as "FVC"; 
Diffusion Capacity of Carbon Monoxide, Single Breath, as "DLCO 
(SB)"; and Pulmonary Function Test as "PFT."

During the pendency of this appeal, the regulations pertaining to 
the evaluation of respiratory conditions were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52457- 52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2009)).  The change in the 
regulations did not alter any of the specific criteria listed in 
38 C.F.R. § 4.97, Diagnostic Code 6844.  Rather, the new 
regulations affect how the evaluation criteria are applied, 
including when a PFT is required to evaluate the disability, when 
to apply pre-bronchodilator values for rating purposes, and which 
PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when 
the level of evaluation would differ depending on the test used.  
Specifically, the amended version of the regulations pertaining 
to respiratory conditions contain special provisions for the 
application of evaluation criteria for Diagnostic Codes 6600, 
6603, 6604, 6825-6833, and 6840-6845, which are the following:

(1) Pulmonary function tests (PFT's) are 
required to evaluate these conditions 
except:

(i) When the results of a maximum exercise 
capacity test are of record and are 20 
ml/kg/min or less.  If a maximum exercise 
capacity test is not of record, evaluate 
based on alternative criteria.

(ii) When pulmonary hypertension (documented 
by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been diagnosed.

(iii) When there have been one or more 
episodes of acute respiratory failure.

(iv) When outpatient oxygen therapy is 
required.

(2) If the DLCO (SB) (Diffusion Capacity of 
Carbon Monoxide, Single Breath) test is not 
of record, evaluate based on alternative 
criteria as long as the examiner states why 
the test would not be useful or valid in a 
particular case.

(3) When the PFT's are not consistent with 
clinical findings, evaluate based on the 
PFT's unless the examiner states why they 
are not a valid indication of respiratory 
functional impairment in a particular case.

(4) Post-bronchodilator studies are required 
when PFT's are done for disability 
evaluation purposes except when the results 
of pre-bronchodilator pulmonary function 
tests are normal or when the examiner 
determines that post-bronchodilator studies 
must not be done and states why.

(5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the 
evaluation criteria in the rating schedule 
unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results.  
In those cases, use the pre-bronchodilator 
values for rating purposes.


(6) When there is a disparity between the 
results of different PFT's (FEV-1 (Forced 
Expiratory Volume in One Second), FVC 
(Forced Vital Capacity), etc.), so that the 
level of evaluation would differ depending 
on which test result is used, use the test 
result that the examiner states most 
accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both 
greater than 100 percent, do not assign a 
compensable evaluation based on a decreased 
FEV-1/FVC ratio.

See 38 C.F.R. § 4.96.

In June 2009, the Board found that the most recent VA examination 
did not conform to the amended regulations for evaluating 
respiratory disabilities.  Specifically, the Board found that 38 
C.F.R. § 4.96 (4)(d) required post-bronchodilator studies when 
PFT's are done for disability evaluation purposes except when the 
results of pre-bronchodilator pulmonary function tests are normal 
or when the examiner determines that post-bronchodilator studies 
should not be done and states why.  The January 2009 VA 
examination did not include post-bronchodilator studies or normal 
pre-bronchodilator results, nor did the examiner state why a 
post-bronchodilator study should not have been accomplished.  
Further, the January 2009 examiner did not specifically state 
whether pulmonary hypertension (documented by an echocardiogram 
or cardiac catheterization), cor pulmonale, or right ventricular 
hypertrophy had been diagnosed, whether there had been one or 
more episodes of acute respiratory failure, whether outpatient 
oxygen therapy was required, and did not provide the results of a 
maximum exercise capacity test.  Moreover, the January 2009 
examiner referred to the results of a PFT that was not physically 
associated with the Veteran's claims file.

Given that the January 2009 VA examination did not conform to the 
requirements of the amended regulations and because there was 
relevant evidence available, but not yet associated with the 
claims file, the Board found that a remand was warranted for 
further development, including scheduling the Veteran for a new 
VA examination.

In July 2009, the RO issued a letter to the Minneapolis VA 
Medical Center requesting a copy of the January 2009 PFT.  In 
August 2009, the requested PFT was received by the RO and 
associated with the Veteran's claims file.

In December 2009, the RO notified the Veteran that the nearest VA 
Medical Center had been requested to schedule him for an 
examination concerning his increased rating claim.  The RO then 
stated that the VA Medical Center would contact him directly to 
inform him of the date, time, and place of the examination.  

According to a summary of all of the Veteran's VA appointments 
since September 2002, the Veteran was scheduled for an 
examination at the Minneapolis VA Medical Center on February 23, 
2010.  As such, the Board finds that the RO substantially 
complied with the directives of the June 2009 Board remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The summary of the Veteran's appointments demonstrated that the 
Veteran contacted the Minneapolis VA Medical Center and cancelled 
the February 23, 2010 examination due to "car problems."  The 
Board finds that this constitutes good cause for failing to 
appear at the scheduled examination.  38 C.F.R. § 3.655 (2009).  
As such, the Board finds that a remand is warranted in order for 
the RO to schedule the Veteran for another VA examination.

A further review of the Veteran's summary of VA appointments 
demonstrated numerous cancellations and no shows since September 
2002.  The Veteran is reminded that, while VA has a duty to 
assist him in obtaining information in support of his claim, he 
has a corresponding duty to cooperate with VA in developing that 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood by the Veteran to be a 
duty to assist him in developing his claim, rather than a duty to 
entirely develop his claim while he performs in a passive role.  
Turk v. Peake, 21 Vet. App. 565, 568 (2008).


Accordingly, the case is remanded for the following action:

1.  The Veteran must be scheduled for a VA 
examination to determine the severity of 
his service-connected pneumonectomy as a 
residual of lung cancer.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests, 
including a PFT, must be conducted, and 
clinical findings must be recorded in 
detail.  The PFT must be conducted 
post-drug therapy and must so state, unless 
the results of the pre-bronchodilator PFT 
is normal or when the examiner determines 
that post-bronchodilator studies must not 
be done and states why.  The examiner must 
review the results of any testing prior to 
completion of the report.  The PFT report 
must be associated with the claims file.  
Specifically, the PFT must provide a value 
for FEV-1/FVC and a value for DLCO (SB), 
both expressed as a percentage of predicted 
value.  If the examiner finds that the DLCO 
(SB) would not be useful or valid in this 
case, it must be so stated.  If the 
examiner finds that the PFTs are not a 
valid indication of respiratory functional 
impairment in this case, it must be so 
stated.  The value for the Veteran's 
maximum exercise capacity expressed as 
milliliters/kilograms/minutes of oxygen 
consumption (with cardiac or respiratory 
limitation).  The examiner must further 
state whether the Veteran experiences cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or requires outpatient 
oxygen therapy.  The report prepared must 
be typed.  

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence, 
including the January 2009 PFT.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100 (b) (2009).

